FILED
apr 0 6 2028

s District Court
4 Of Montana
Billings

Clerk, U
pistric

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA, CR 19-71-BLG-SPW
Plaintiff,
VS. ORDER

MATTHEW ROBERT-JEFFERSON
MILLER,

Defendant.

 

 

Upon the United States’ Motion to Dismiss with Prejudice the Forfeiture
Allegation (Doc. 45) contained in the indictment, and for good cause shown,

IT IS HEREBY ORDERED that the forfeiture allegation contained in the
indictment is DISMISSED WITH PREJUDICE.

DATED this Aa of April, 2020.

Lemar Pluk tie.

SUSAN P. WATTERS
United States District Court Judge
